Nicholson, C. J.,
delivered the opinion of the court.
*132The decree in this canse was rendered on the 4th-of November, 1873, at a special term of the Chancery-Court at Jasper. No appeal was prayed or granted,, but on the 6th day of November, 1873, we find in the record as appeal bond endorsed, “ filed 6th day of November, 1873,” in which it is recited that the defendant “ hath, the day of the date hereof, prayed for and obtained an appeal to the next term of the Supreme Court at Knoxville,” etc. It has been repeatedly held that the record must show that ’ an appeal was prayed and granted to give this court jurisdiction.
The- appeal is therefore dismissed.